
	
		II
		112th CONGRESS
		2d Session
		S. 3087
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on acrylic filament tow
		  containing 85 percent or more by weight of acrylonitrile units and 2 percent or
		  more but not over 3 percent of water, colored, crimped, with an average decitex
		  of 3.3 (plus or minus 10 percent) and an aggregate filament measure in the tow
		  bundle between 660,000 and 1,200,000 decitex, with a length greater than 2
		  meters.
	
	
		1.Acrylic filament tow
			 containing 85 percent or more by weight of acrylonitrile units and 2 percent or
			 more but not over 3 percent of water, colored, crimped, with an average decitex
			 of 3.3 (plus or minus 10 percent) and an aggregate filament measure in the tow
			 bundle between 660,000 and 1,200,000 decitex, with a length greater than 2
			 meters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic filament tow containing 85 percent or more by weight of
						acrylonitrile units and 2 percent or more but not over 3 percent of water,
						colored, crimped, with an average decitex of 3.3 (plus or minus 10 percent) and
						an aggregate filament measure in the tow bundle between 660,000 and 1,200,000
						decitex, with a length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
